DETAILED ACTION
Status of Claims
Claims 1-11 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on August 13, 2021 and that has been entered. 
Response to Arguments
Previous Claim Rejections - 35 U.S.C. § 112
Applicant’s response, amendments and/or arguments [to withdrawal of the rejection of claims 1 and 6   under 35 U.S.C. § 112(b)] have been fully considered and found persuasive with respect to the above rejection and the rejection is hereby withdrawn. 

Previous Claim Rejections - Double Patenting
Claims 1-11, are rejected under the judicially created doctrine of obviousness-type double patenting, as being un-patentable over claims 1-8 of co-pending Application No. 16/767,990 (US ‘990) and also over claims 53 and 56 of co-pending Application No. 17/046,929 (US ‘929) and the rejection has been maintained for the reasons given in the last Office action mailed on 05/13/2021. Applicant’s response and arguments including “rejection be held in abeyance” [Remarks, on page 5], have been fully considered and found unpersuasive with respect to the rejection of claims 1-11 under the judicially created doctrine of obviousness-type double patenting. Since Applicant did not traverse the merit of obviousness-type double patenting rejection, and the instant claims are not yet under condition for allowance (except the requirement of Terminal Disclaimer) and hence, the obviousness-type double patenting rejection is deemed to be proper and, therefore, this rejection must be maintained. 

		Therefore, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D., whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922.  The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application.  This will expedite processing of your papers.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626